Citation Nr: 0432847	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for glaucoma as a result 
of nicotine dependence acquired in service.

2. Entitlement to service connection for prostate cancer as a 
result of nicotine dependence acquired in service.

3. Entitlement to service connection for colon cancer as a 
result of nicotine dependence acquired in service.

4. Entitlement to service connection for asthma as a result 
of nicotine dependence acquired in service.

5. Entitlement to service connection for residuals of a 
stroke as a result of nicotine dependence acquired in 
service.

6. Entitlement to service connection for hypertension as a 
result of nicotine dependence acquired in service.

7. Entitlement to service connection for heart 
disease/congestive heart failure as a result of nicotine 
dependence acquired in service.

8. Entitlement to service connection for sleep apnea as a 
result of nicotine dependence acquired in service.

9. Entitlement to service connection for diabetes mellitus as 
a result of nicotine dependence acquired in service.

10. Entitlement to service connection for emphysema as a 
result of nicotine dependence acquired in service.

11. Entitlement to service connection for bronchitis as a 
result of nicotine dependence acquired in service.

12. Entitlement to service connection for bronchiectasis as a 
result of nicotine dependence acquired in service.

13. Entitlement to service connection for a circulatory 
disorder of the legs as a result of nicotine dependence 
acquired in service.

14. Entitlement to service connection for impotence as a 
result of nicotine dependence acquired in service.

15. Entitlement to an initial rating in excess of 20 percent 
for left thoracic radiculopathy.

16. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.  The record reflects he had additional service 
in the National Guard.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has a long and complex procedural history, and 
was the subject of an April 2001 Order of the Court of 
Appeals for Veterans Claims (Court), vacating the Board's 
August 1999 decision denying service connection for multiple 
disabilities contended to be due to nicotine dependence 
incurred during service.  The Board remanded the case to the 
RO in July 2003 in part for purposes of compliance with the 
Court's April 2001 Order.  The Board's July 2003 remand also 
addressed the issue of entitlement to an initial rating in 
excess of 20 percent for left thoracic radiculopathy, and the 
veteran's claim for a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

As the veteran's representative noted in an October 2003 
Appellant's Post-Remand Brief, December 2003 VA examination 
reports obtained upon remand of this case did not comply the 
Board's July 2003 remand.  Most importantly, the Board 
requested a medical opinion as to whether it is at least as 
likely as not that the veteran experienced nicotine 
dependence that began during his period of active service, 
from January 1953 to November 1954.  See 38 U.S.C.A. 
§ 5103A(d).  No medical opinion on this question has been 
provided.  A remand by the Board confers on the veteran as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As the matter of whether the 
veteran incurred nicotine dependence during service is 
central to the veteran's contentions for 14 of the 16 issues 
on appeal in this case, the Board cannot find that the lack 
of compliance with remand instructions in this case has not 
been prejudicial to the veteran's claims.  

As for the claim for an initial rating in excess of 20 
percent for left thoracic radiculopathy, the Board notes that 
in December 2003 two VA physicians conducted clinical 
evaluations of the veteran, and that at least one of the 
physicians appears to have doubted whether the veteran even 
had disability of the thoracic spine at all.  Neither 
physician reviewed X-rays taken on the day of the evaluation 
showing multiple levels of osteophyte formation and end plate 
sclerosis of the thoracic spine.  The radiologist's 
impressions included degenerative disc disease changes 
diffusely within the thoracic spine.  However, it is not 
clear from the record that service connection is in effect 
for disc disease or arthritis of the thoracic spine.  An 
October 2000 Board decision granted service connection for a 
disability manifested by pain on the left side on the basis 
of evidence of a motor vehicle accident while on active duty 
(January 1953 to November 1954), continuity of symptomatology 
(primarily left sided chest pain) since service, and medical 
evidence linking the left-sided chest pain, to include point 
tenderness, to the in-service trauma.  In granting service 
connection, the RO rated the veteran's disability as left 
thoracic syndrome, by analogy (38 C.F.R. § 4.20), to 
disability of the long thoracic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8519.   

The RO must clarify whether service connection is in effect 
for degenerative disc disease and/or arthritis of the 
thoracic spine.  If service connection is not in effect, the 
Board finds that an issue of secondary service connection is 
raised from the record and is intertwined with the claim for 
a higher initial rating for thoracic radiculopathy.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  See also Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined if the RO would have to 
reexamine the underlying merits of any denied claim which is 
pending on appeal before the Board).  

Secondary service connection may be found where a service-
connected disability causes or aggravates another condition.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board finds that, if service connection is not in effect 
for degenerative disc disease or arthritis of the thoracic 
spine, the RO must afford the veteran another VA examination 
that includes an opinion addressing the secondary service 
connection questions raised.  The Board also notes that, if 
service connection is in effect or granted for degenerative 
disc disease or arthritis of the thoracic spine, the RO must 
furnish the former and revised criteria for rating diseases 
of the spine, to include disc disease, to the veteran and his 
representative and consider such in readjudicating the claim 
for a higher initial rating.  (The rating criteria for 
evaluating intervertebral disc syndrome were amended as of 
September 23, 2002; see 67 Fed. Reg. 54345-54349 (August 22, 
2002); and the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended, 
including the criteria for rating invertebral disc syndrome, 
effective September 26, 2003.  See 68 Fed. Reg. 51. 454 
(August 27, 2003)).

If the RO determines that service connection for degenerative 
disc disease or arthritis is not in effect, and the 
examination requested pursuant to this remand does not result 
in a favorable opinion regarding the raised, intertwined 
claim for secondary service connection (see preceding 
paragraph), the examiner should, to the extent that is 
possible, distinguish impairment attributable to the 
veteran's service-connected  left thoracic radiculopathy from 
any nonservice-connected disease of the thoracic spine that 
may be present.  See Waddell v. Brown, 5 Vet. App. 454 
(1993).  

As the veteran's claim for a TDIU may be affected by the 
outcome of his initial rating claim and his 14 service 
connection claims, the Board must defer appellate review 
pending completion of the requested development below.  
Harris, supra (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

More generally, in adjudicating and developing the claims on 
appeal, the RO should ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)).  This should include 
informing the veteran specifically as to what the evidence 
must show for him to prevail on his claims for disabilities 
contended to be secondary to nicotine addiction incurred in 
service, his claim for a rating in excess of 20 percent for 
left thoracic radiculopathy, and his claim for a TDIU.

In sum, the Board is in agreement with the veteran's 
representative's assertions in an October 2004 Appellant's 
Post-Remand Brief that, "[r]egrettably, especially in light 
of the veteran's advanced age, and severe health impairments, 
and notwithstanding the Board's order to advance the case on 
the docket," the law requires a remand of this case. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  This should include informing 
the veteran specifically as to what the 
evidence must show for him to prevail on 
his claims for disabilities contended to 
be secondary to nicotine addiction 
incurred in service; his claim for a 
rating in excess of 20 percent for 
radiculopathy of the thoracic spine; and 
his claim for a TDIU.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  The RO must clarify whether service 
connection is currently in effect for 
degenerative disc disease or arthritis of 
the lumbar spine and, if it is, furnish 
the veteran and his representative with 
the former and current criteria for 
rating intervertebral disc syndrome, to 
include as amended September 23, 2002 (67 
Fed. Reg. 54345-54349 (August 22, 2002)), 
and the rating criteria applicable to the 
diseases and injuries of the spine, 
amended, including the criteria for 
rating intervertebral disc syndrome, 
effective September 26, 2003.  See 68 
Fed. Reg. 51. 454 (August 27, 2003).

3.  After obtaining any additional records 
identified by the veteran, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination to determine the current 
nature and severity of his service-
connected left thoracic radiculopathy or 
any underlying disability productive of 
such radiculopathy.

The RO must send the claims folder and a 
copy of this remand to the examiner for 
review; the examiner must indicate that 
claims folder was reviewed in his or her 
report.  Following a review of the 
relevant medical evidence in the claims 
file, to include the VA medical 
examination reports from March 1996, 
October 1996, April 1997, May and July 
2000, and December 2003 (to include a 
December 2003 VA X-ray report) as well as 
the private medical statement from J. A. 
H., M.D. (hereinafter, "Dr. H"), dated in 
February 2001, which stated that the 
veteran had been unable to work due to his 
chronic left back and chest pain since Dr. 
H had begun treating him in January 1999; 
the medical history, orthopedic and 
neurological examination, and any tests 
that are deemed necessary, if the 
veteran's service-connected left thoracic 
radiculopathy does not include 
degenerative disc disease and/or arthritis 
of the thoracic spine, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's 
degenerative disc disease and arthritis of 
the thoracic spine (see December 2003 VA 
X-ray report) was caused or aggravated by 
his service-connected left thoracic 
radiculopathy.  

Additionally, after determining the 
current level of disability, to include, 
to the extent possible, distinguishing 
service from nonservice-connected 
impairment, the examiners should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the thoracic spine due to pain or flare-
ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.

The examiner is further requested to 
provide an opinion on what effect the 
veteran's service-connected left thoracic 
radiculopathy and/or its underlying cause 
has on his ability to work.  In addition, 
if service connection is in effect for 
degenerative disc disease of the thoracic 
spine, or if the examiner finds that such 
was caused or aggravated by the veteran's 
left thoracic radiculopathy, the examiner 
is requested to provide, to the extent 
possible, an opinion as to the approximate 
total cumulative duration of 
incapacitating episodes (in days or weeks) 
of degenerative disc disease of the 
thoracic spine that the veteran would 
likely experience in a year.  If any such 
opinion cannot be provided without resort 
to pure speculation, the examiners should 
so state.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
appropriate examination to determine if he 
currently has glaucoma, prostate cancer, 
colon cancer, asthma, residuals of a 
stroke, heart disease, sleep apnea, 
diabetes mellitus, emphysema, bronchitis, 
bronchiectasis, circulatory disorder 
(peripheral vascular disease and diabetic 
neuropathy), impotence, and hypertension. 

The RO must send the claims folder to the 
examiner for review; the examiner must 
indicate that claims folder was reviewed. 

The examiner is asked to opine (a) whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran's post-service smoking was a 
result of nicotine dependence and, if so 
(b) whether it is at least  as likely as 
not (50 percent or greater likelihood) 
that the veteran's nicotine dependence 
began during his period of active service, 
from January 1953 to November 1954. 

In making this determination, the examiner 
may find relevant an October 2002 private 
medical record indicating that the veteran 
had stopped smoking 16 years prior to 
October 2002; the veteran's repeated 
contention that he began smoking during 
his period of service when cigarettes were 
made easily available to him; a February 
1999 private medical statement from Dr. H, 
who stated that the veteran had now quite 
smoking, but had a prior history of 
chronic smoking and a 40 year history of 
nicotine dependence; and an April 1997 
questionnaire completed by the veteran 
indicating that he smoked 0 packs per day 
prior to military service, 1 pack per day 
during military service beginning at age 
22; and 3 to 4 packs per day after 
military service.  

Further, if there is any medical basis or 
indication in the medical records upon 
which to bolster or diminish the veteran's 
credibility as to his contended history of 
in-service and post-service smoking, the 
examiner should so state. 

For each of the above disabilities found 
on examination, the examiner should 
express a clearly worded opinion as to 
whether it is as likely as not (50 percent 
or greater likelihood) that these 
disabilities began during or as the result 
of service.  

If the examiner finds that nicotine 
dependence at least as likely as not had 
its onset during service, the examiner's 
opinion should include consideration, for 
each claimed disability, of whether such 
disability is at least as likely a not a 
residual of post-service smoking 
attributable to nicotine dependence that 
began during service. 

In making these determinations, the 
examiner should review the medical 
evidence of record, to include the April 
1997 VA general medical examination 
report, which included an opinion as to 
the relationship to smoking thereof; a 
July 1997 VA compensation and pension 
examination; the January 1998 private 
medical statement from P. M. M., M.D., 
which included an opinion that there was a 
50/50 chance that the chronic bronchitis, 
chronic emphysema, bronchiectasis, and 
atherosclerotic vascular disease could be 
secondary to his tobacco use while his 
other problems were not; the February 1999 
private medical statement from Dr. H, who 
stated that the veteran had now quite 
smoking, but had a prior history of 
chronic smoking and an approximately 40-
year history of nicotine dependence, which 
the physician opined was a contributing 
factor in the veteran's impotence; and VA 
examination reports dated in December 
2003.

5.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

6.  The RO should readjudicate the issues 
on appeal, to include (if service 
connection is not already in effect) the 
raised, intertwined claim for secondary 
service connection for degenerative disc 
disease and arthritis of the thoracic 
spine, with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in September 1994.  The 
readjudication should include 
consideration of the former and current 
criteria for rating diseases of  the 
thoracolumbar spine.  

7.  If any of the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the September 
2004 SSOC, and, if indicated 38 C.F.R. 
§ 3.310(a) and all of the applicable 
criteria for rating spinal disorders, to 
include disc disease.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


